Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on December 21, 2021.  These drawings are accepted and entered.
Claim Objections
Claim 17 is objected to because of the following informalities:  On line 3 of the claim “the front end” is believed to be in error for –the front end-.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  On the last two line of the claim “the cleaning an polishing tool” is believed to be in error for –the cleaning and polishing tool-.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  On line 2 of the claim “the oral observation instruction” is believed to be in error for –the oral observation instrument-.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement filed September 20, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the publication number listed is incorrect.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information 
It is noted that the proper publication has been cited in the attached notice references cited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 15, it is unclear how a hair brush is an interdental tool.
With respect to claim 23, it is unclear if the claimed power switch and vibration drive switch are the claimed switch of the independent claim or additional switches. It is noted for examination purposes, they are being interpreted as the claimed switch and an additional switch, however the applicant should amend the claim to clarify. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636).
Kawamura teaches a visual tooth cleaning instrument comprising a host 5 comprising a power system (par. 41 “In the grip portion 5, there are incorporated: a power battery”), a circuit system (par. 41, “a signal processing circuit”), a control system (par. 41 “various control circuits and the like”, par. 26 “further comprising control means provided in said first grip portion, said second grip portion or said third grip portion”, claim 12), a moving system (par. 41, a toothbrush driving motor”) and a housing (see fig. 3, such that the grip is the housing), the power system, the control system and the moving system are operably connected together through the circuit system (pars. 41, “Also, the grip portion 5 is provided with a control switch 6 for controlling an operation of the video scope, and jetting of the liquid, and driving an electric toothbrush”), an oral observation instrument comprising a housing (see fig. 2, such that the housing is element 7 and the other outer housing element that house the internal wires and imaging elements), an illuminating system (the system being element 11 and wires and controls associated with it), an observation system (8/9/10/12) and a switch 6, wherein the illuminating system, the observation system, the power system and the switch are 
Kohler teaches a visual tooth cleaning, grinding and polishing instrument, comprising a host 12, an oral observation system 32 and a cleaning and polishing tool adapted to be detachably mounted to the moving system (see fig. 1, par. 63, such as a toothbrush, further see fig. 10, such that instrument 204 is detachably mounted to the moving system 210, par. 75), Kohler further teaches an interdental cleaning tool 270 (see fig. 11c, par. 78, pick/scaler) adapted to be detachably mounted to the oral observation instrument, wherein the interdental cleaning tool is mountable in place of the cleaning and polishing tool (see figs. 10-11c, par. 75), and wherein a work part of the interdental tool is within the field of view of the observation system while mounted to the oral observation instrument (see fig. 10, see fig. 3 which shows the wide viewing cone, par. 74). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the cleaning tool of Kawamura with the detachably mounted cleaning tools, including the interdental tool as taught by Kohler in order to use the instrument in a variety of dental procedures as needed and in order to easily replace worn tools. It is further noted that the specific tool would have been an obvious matter of design choice based on the cleaning needs of the patient and that Kohler further teaches a brush as taught by Kawamura and therefore, the tools are shown to be user if a variety of known dental procedures based on the needs of the user.  
With respect to claim 7, Kawamura teaches the illuminating system 11 and the observation system 8/9/10/12 are disposed at a front end of the oral observation instrument, and wherein the illumination system and the observation system are 
With respect to claim 14, Kawamura teaches wherein the cleaning and polishing tool comprises an electric toothbrush (see fig. 2, par. 41).
Kohler teaches the interdental cleaning tool 270 is detachably mounted on a front end of the oral observation instrument through a connection mechanism (see figs. 10-11c, par. 75). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the cleaning tool of Kawamura with the detachably mounted cleaning tools, including the interdental tool as taught by Kohler in order to use the instrument in a variety of dental procedures as needed and in order to easily replace worn tools. It is further noted that the specific tool would have been an obvious matter of design choice based on the cleaning needs of the patient and that Kohler further teaches a brush as taught by Kawamura and therefore, the tools are shown to be user if a variety of known dental procedures based on the needs of the user.  
With respect to claim 24, Kawamura further teaches wherein the observation system comprises a camera communicatively coupled to a display 17 (see pars. 43, 45)


Claims 2-4, 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636) as applied to claim 1 above, and further in view of Craft et al. (5,613,259).
Kawamura/Kohler teaches the invention as substantially claimed and discussed above including with respect to claim 23, a power switch and additional switch on the housing of the host (see fig. 2, switches element 6), however, does not specifically teach the moving system is a vibration system capable of generating vibration or a rotation system capable of generating rotation, wherein the vibration system comprising a vibration generating device and a vibration transmission device capable of transmitting the vibration generated by the vibration generating device, wherein one end of the vibration transmission device is connected to the vibration generating device, and wherein the other end of the vibration transmission device is connected to the cleaning and polishing tool while the cleaning and polishing tool is mounted on the vibration system, wherein the vibration generating device is an electromagnetic vibration device comprising an electromagnetic vibrator or a magnetic suspension motor or a piezoelectric transducer, wherein the cleaning and polishing tool is detachably mounted on the vibration transmission device via one of a concave-convex claiming connection or interference fit connection or rotation connection and wherein the control system comprises a vibration drive switch disposed on the housing of the host.
Craft teaches a tool cleaning instrument with respect to claim 2, comprising the moving system is a vibration system capable of generating vibration (col. 4, ll. 12-19, col 6, ll. 9-25, such that the electromagnetic motor 30 and associated elements are the system), with respect to claim 3, wherein the vibration system comprising a vibration generating device 30 and a vibration transmission device 40 capable of transmitting the vibration generated by the vibration generating device, one end of the vibration transmission device is connected to the vibration generating device, and the other end . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636) as applied to claim 1 above, and further in view of Vashi (2013/0061412).
Kawamura/Kohler teaches the invention as substantially claimed and discussed above including the interdental tool, however, does not specifically teach the interdental cleaning tool is detachably mounted on the front end of the oral observation instrument through a connecting mechanism.  
Vashi further teaches with respect to claim 17, wherein a tool is detachably mounted on a front end of the oral observation instrument 21 through a connecting mechanism 22/23. It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the instrument taught by Kawamura/Kohler to includes a connection to the front end of the oral observation unit as taught by Vashi in order to ensure the working tool is not moved with respect to the oral observation unit and help ensure proper positioning when assembling the working tools in the system.  

Claims 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636) as applied to claim 1 above, and further in view of Shortt et al. (2003/0031979).
Kawamura/Kohler teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cleaning and polishing tool comprising a polisher work part having grinding and polishing functions and geometrically shaped as a conical cleaning and polishing head or a spherical cleaning and polishing head or a flat cleaning polishing head and wherein the polishing work part is provided with a flexible containing cavity capable of containing polishing glue or toothpaste and wherein the interdental cleaning tool is one of an interdental brush, dental floss or a pair of fetching forceps.
Shortt teaches a dental instrument with respect to claim 12 comprising a cleaning and polishing tool  which comprises a polishing work part having a grinding and polishing function and geometrically shaped as a conical cleaning and polishing head (see fig. 22, par. 67, prophy cup) and with respect to claim 13, wherein the polishing .  

Claim 18-20 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636) as applied to claim 1 above, and further in view of Klupt (2005/0004498).
With respect to claim 18, Kawamura further teaches the system comprises a flusher, wherein the flusher comprises a sprayer 1, a water tank, a water pipe 2, a water 
Klupt teaches a system comprising a flusher comprising a sprayer 26, a water tank 40, a water pipe 24’, a water spraying switch (par. 22, 24, 67, 356B) and a pressurizing device 33 wherein the water tank and the pressurizing device are disposed within the housing of the host (see figs. 2, 7a-7c). It would have been obvious to one having ordinary skill in that art before the effective filling date of the invention to modify the location of the pressurizing device and water tank as taught by Kawamura/Kohler with the location within the host as taught by Klupt in order to provide a portable device.
With respect to claim 19, Kawamura further teaches wherein the spray of the flusher is built in the housing of the front end of the oral observation instrument (see fig. 5, see discussion above regarding the embodiment of the toothbrush with sprayer).
With respect to claims 20 and 25, Kawamura teaches the flusher being located on the handle in combination with the cleaning tool (see above discussion), however, is silent with respect to the flusher being configured to be used in conjunction with the interdental tool. It is noted that Kohler teaches the interdental tool as discussed above in detail.
Klupt teaches the flusher is configured to be used in conjunction with the tool (see abstract, pars. 39, 44). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kawamura/Kohler to configure the flusher to be used in conjunction with the tool as taught by Klupt in order to optimize a user’s hygiene efforts. It is noted that the modification of Kawamura/Kohler/Klupt results in the claimed invention including the interdental tool with respect to claim 20.
With respect to claim 26, Kawamura further teaches wherein the sprayer is mounted on the front end of the oral observation instruction such that water sprayed by the sprayer is within a field of view of the observation system (see fig. 5, detailed discussion above regarding the combination of the sprayer with the toothbrush embodiment). 

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636) in view of Klupt (2005/0004498) as applied to claim 18 above, and further in view of Tsurukawa et al. (2012/0077145).
Kawamura/Kohler/Klupt teaches the invention as substantially claimed and discussed above including the flusher is oriented such that a water column sprayed by the flusher is in substantially the same direction as the direction in which the tool extends, however, does not specifically teach the interdental tool comprises an interdental brush.
Tsurukawa teaches with respect to claims 20-21, wherein the flusher is configured to be used in conjunction with the interdental tool and the wherein the interdental tool is an interdental brush, and wherein the flusher is oriented such that a water column sprayed by the flusher is in substantially the same direction as the direction in which the interdental brush enters an interdental space (see fig. 9, par. 89, such that the sprayer is element 83a). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the interdental tool taught by Kawamura/Kohler/Klupt to be an interdental brush as taught by Tsurukawa in order to effectively clean the interdental spaces as needed depending on which cleaning properties as desired by the user. As discussed above in detail, the prior art of  Kawamura and Kohler teaches several different cleaning attachments which are known in the art to be exchangeable for each other based on the desired cleaning results. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (2001/0012605) in view of Kohler (2015/0257636) as applied to claim 1 above, and further in view of Adachi (2014/0199651).
Kawamura/Kohler teaches the invention as substantially claimed and discussed above, however, does not specifically teach the cleaning and polishing tool comprises a connecting elastic sheet adapted to prevent the cleaning and polishing tool from falling off the moving system. 
Adachi teaches a system for tooth cleaning wherein the cleaning and polishing tool comprises a connecting elastic sheet 202 adapted to prevent the cleaning and .  
Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. The applicant argues that neither Kawamura nor Kohler teaches or suggests a cleaning and polishing tool adapted to detachably mount to the moving system and further an interdental cleaning tool adapted to detachably mount to the oral observation instrument. While it is noted that Kawamura does not teach the claimed limitations, it is noted that Kohler teaches the claimed limitations. As discussed in detail and illustrated in fig. 10 of Kohler, it is noted that Kohler teaches the tool is disposed within an aperture and mechanically tied to a motor and transmission 210 (see par. 75 of Kohler). Kohler further teaches the instrument(s) may be inserted and several different instruments may be used with the handle (see par. 78). Therefore, the different tools 204, 250, 260, 270 are taught by Kohler to be detachably mounted to the moving system (i.e. the motor and transmission) and include an interdental tool and cleaning/polishing tool, therefore, the claimed limitations are taught by the prior art of Kawamura in view of Kohler as discussed above in detail in the rejection. 
The applicant further argues that the prior art of Craft, Vahsi, and Wagner do not teach the claimed limitations, however, as discussed above in detail, Kohler teaches the .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Dixon has been cited to show that interdental devices are known to be used with a fluid flow.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.